Citation Nr: 0116580	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  98-15 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL


The veteran and his mother

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active duty training from August 11, to 
December 14, 1976.  

By rating action in July 1978, the RO denied service 
connection for schizophrenia.  The veteran was notified of 
this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the RO 
which denied the veteran's request to reopen the claim of 
service connection for a psychiatric disorder.  A personal 
hearing at the RO was held in October 1998.  

Additional evidence in the form of a private medical report 
was received at the Board in February 2001, more than 90 days 
after notice of certification of the appeal was sent to the 
veteran in July 2000.  VA regulations provide, in pertinent 
part, that any evidence received after the expiration of 90 
days will not be accepted and will be referred to the agency 
of original jurisdiction upon completion of the Board's 
decision without action by the Board concerning the 
additional evidence unless the appellant demonstrates on 
motion that there was good cause for the delay.  38 C.F.R. 
§ 20.1304 (2000).  A motion for good cause was not proffered.  
Accordingly, the additional evidence is referred to the RO 
for appropriate consideration.  


FINDINGS OF FACT

1.  Service connection for schizophrenia was finally denied 
by an unappealed rating decision by the RO in July 1978.  

2.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for schizophrenia is either cumulative of evidence already of 
record or is not so significant that it must be considered 
with all the evidence of record.  


CONCLUSIONS OF LAW

1.  The July 1978 rating decision that denied service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for schizophrenia.  38 
U.S.C.A. § 5108 (West 1991), Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000); 114 Stat. 2096; C.F.R. §§ 3.156(a), 
20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2000).  

As noted above, service connection for schizophrenia was 
denied by the RO in July 1978.  The veteran was notified of 
this decision and did not appeal.  Because the present appeal 
does not arise from an original claim, but rather comes from 
an attempt to reopen a claim which was denied previously, the 
Board must bear in mind the important distinctions between 
those two types of claims.  In order to reopen a claim which 
has been previously finally denied, the claimant must present 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  However, recent legislation has eliminated the well-
grounded requirement.  

Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, and redefined and expanded the 
obligations of VA with respect to the duty-to-assist.  This 
change in the law was made applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this new statute have been complied with to the extent 
necessary during the pendency of the current appeal.  
Specifically, the Board finds that both the veteran and his 
representative were notified during the pendency of this 
appeal of the evidence necessary to substantiate his claim.  
The Statement of the Case and Supplement Statements of the 
Case provided to both the veteran and his representative 
specifically satisfy the requirement at Section 5103 of the 
new statute in that it clearly notified the interested 
parties of the evidence necessary to substantiate the claim; 
that is, what constitutes new and material evidence.  When 
the veteran testified before the RO in October 1998, he and 
his representative were given notice of the evidence 
necessary to substantiate his claim.  A copy of the hearing 
transcript was associated with the claims folder.  The duty 
to suggest evidence was met at the time of the hearing 
pursuant to 38 C.F.R. § 3.103 (2000).  Additionally, the 
Board finds that the duties to assist provided under the new 
statute at Section 5103A have also been fulfilled, to the 
extent necessary, in that pertinent evidence and records 
identified by the veteran as plausibly relevant to his 
pending claim have been collected for review.  

The evidence of record at the time of the July 1978 rating 
decision included the veteran's service medical records, and 
a VA Hospital Summary report for hospitalization from 
December 1976 to March 1977.  

The service medical records, including a Medical Evaluation 
Board show that the veteran began to exhibit bizarre behavior 
about two weeks after starting basic training, manifested by 
his refusal to eat and wandering at night.  On or about the 
17th day of basic training, the veteran was found naked in 
the barracks in a semi crouched position in the center of the 
room.  He apparently had urinated on the floor and was wiping 
it up with his tee shirt and smelling the shirt.  A medical 
team was called and the veteran was taken to the emergency 
room.  At the emergency room, the veteran was hypokinetic and 
refused to answer questions.  He was then transferred to 
Walter Reed Army Hospital for further evaluation.  

Social Work Service consultation with family contact revealed 
a history of psychiatric hospitalization for a psychotic 
episode in 1973.  The veteran reported that in November 1973, 
on the first anniversary of his father's death, he was in a 
near-miss automobile accident and felt very strange over the 
next couple of weeks, constantly asking himself why he wasn't 
killed.  He reportedly wandered into a house without 
realizing it and was arrested and subsequently put into a 
mental hospital.  He was discharged after three months and 
received outpatient psychiatric care for an extended period 
of time afterward.  The veteran reported that he was 
depressed after he was discharged from the mental hospital.  

While hospitalized at Walter Reed, the veteran was treated 
with medications, and his condition improved in an undramatic 
fashion.  He became less ambivalent with a brighter aspect 
and less suspiciousness.  He remained autistic and 
occasionally evidenced loose associations.  At discharge, the 
veteran was not considered reliable in taking his medications 
without supervision and his future post hospitalization plans 
were vague. The diagnoses at discharge included 
schizophrenia, chronic, undifferentiated type, with acute 
psychotic episode;  stress was minimal with routine military 
duty.  The Medical Board concluded that the veteran was unfit 
for further military service and recommended that he be 
medically discharged and transferred to a VA hospital nearest 
his home for further treatment.  The Medical Board also found 
that the veteran's schizophrenia existed prior to service, 
and was not aggravated by service.  

The VA hospital report shows the veteran displayed many 
manic-like symptoms, including grandiose goals, and poor 
judgment in thinking about day to day problems when admitted 
in December 1976.  During his stay, the veteran calmed down 
immensely.  His affect was stable, his thinking was organized 
and logical, and his judgment was good.  He was still anxious 
regarding new situations, new people or new responsibilities, 
and he withdrew when frightened.  The examiner indicated that 
this was consistent with his previous breakdowns (starting in 
college and joining the Army).  The veteran became more 
trusting of the staff and more amenable to taking his 
medications.  At discharge, the veteran was not considered 
ready to go out and look for work or start college, but was 
ready to leave the hospital.  The examiner indicated that day 
hospital seemed appropriate for the veteran, and that he 
would benefit from a structured supportive setting.  The 
veteran was ready and willing to enter the day program and 
return to live at his mother's home.  

The evidence added to the record since the July 1978 rating 
decision includes private outpatient records and reports for 
hospitalization in 1979, 1991, and 1994, VA medical records, 
including outpatient progress notes and two reports for 
hospitalization in 1994, a statement from the veteran's 
mother, an April 1994 Social Security Determination, and a 
transcript of the veteran's testimony at a personal hearing 
at the RO in October 1998.  

The private hospital report in 1979 included a detailed 
history of the veteran's past psychiatric treatment beginning 
in 1973.  The report noted that the veteran was hospitalized 
in the winter of 1973 after being caught trying to break into 
a house that he mistakenly thought was a friend's home.  The 
veteran was under psychotherapy and pharmacotherapy for 
almost a year, but did not continue with follow-up treatment 
after his release.  He next became psychotic during basic 
training for the National Guard and was treated for several 
months, initially at a military hospital and later at a VA 
medical facility.  After discharge from the VA hospital, the 
veteran did not continue with his follow-up treatment.  He 
reportedly became involved with some occult studies and 
started smoking marijuana which led up to this 
hospitalization.  The diagnosis as discharge was 
schizophrenia, chronic undifferentiated type.  

The remaining private and VA hospital reports in 1991 and 
1994, and the outpatient records from 1984 to 1998, include 
essentially the same information.  The clinical findings and 
the diagnosis were not materially different and show 
continued treatment for psychiatric problems diagnosed 
primarily as schizophrenia.  The records show that the 
veteran had his first psychotic break at about the age of 17, 
shortly after leaving home for the first time and entering 
college.  His second psychotic break occurred a few weeks 
after entering the service.  

The medical evidence added to the record since the final 
rating decision in July 1978 is not new, but merely 
cumulative and redundant of information previously 
considered.  The evidence previously reviewed showed that the 
veteran had schizophrenia prior to entering service, during 
service and subsequent to service.  The current evidence 
merely shows continued treatment for the same psychiatric 
disorder.  Moreover, the additional medical evidence does not 
medically link or offer any probative information on the 
question of whether his pre-existing psychosis was aggravated 
by service.  Thus, the additional medical report is not 
material.  

At the personal hearing in October 1998, the veteran 
testified that he had a nervous breakdown when he was 18 
years old, but was unsure of what caused it.  He reported a 
couple of possible precipitating factors such as moving away 
from home for the first time and going to college, and his 
father dying the year before.  The veteran reported that he 
was hospitalized for observation for about six months, and 
that he was discharged without any follow-up treatment.  He 
testified that he was not given any medication at that time.  
The veteran stated that he was treated with various 
medications while hospitalized in service.  The 
representative argued that treatment with medication in 
service shows that the veteran's pre-existing psychosis was 
aggravated by service.  

As to the veteran's testimony, while he is competent to 
provide an account of his symptoms, "the capability of [such 
a lay] witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge[,]" such as whether his psychosis 
underwent an increase in severity or was otherwise aggravated 
by service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the veteran and his representative assert that 
the pre-existing psychiatric disorder was aggravated by 
service, lay assertions regarding the question of medical 
diagnosis cannot constitute "evidence" for purposes of 
reopening the claim as neither are competent to provide such 
evidence.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Similarly, neither the veteran nor his representative is 
qualified to opine on whether the psychiatric disability was 
aggravated by service.

The Social Security Determination, dated in April 1996, shows 
that the veteran was entitled to disability compensation for 
a psychiatric disorder from February 1, 1991 to July 31, 
1995.  (The veteran testified in October 1998 that he was not 
presently receiving Social Security disability.)  The letter 
from the veteran's mother in July 1997 offered a generalized 
personal history of the veteran and his psychiatric 
struggles.  The letter does not offer any additional 
information or insight into the veteran's medical history 
than what was reported in the medical records discussed 
above.  Neither the Social Security Determination nor the 
mother's statement are material, as they do not offer any 
probative information on the question central to the 
veteran's claim that his pre-existing psychosis was 
aggravated by service.  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings or opinion that the veteran's pre-existing 
schizophrenia was aggravated by service.  Accordingly, a 
basis to reopen the claim of service connection for 
schizophrenia has not been presented.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for schizophrenia, the appeal 
is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

